t c memo united_states tax_court mohammed a rehman petitioner v commissioner of internal revenue respondent docket no filed date mohammed a rehman pro_se marissa j savit for respondent memorandum findings_of_fact and opinion morrison judge the respondent in this case the irs issued a notice_of_deficiency to the petitioner mr mohammed rehman for tax_year the dollar_figure deficiency arose because the irs denied some of the income-tax deductions that rehman had claimed on his tax_return rehman claimed several deductions on schedule a itemized_deductions and schedule c profit or loss from business of his return the irs disallowed three schedule a deductions all of which were disallowed in full and eight schedule c deductions some of which were disallowed in full some of which were disallowed in part listed in the table below are all the deductions that the irs disallowed fully or partially in the notice of deficiency--with the exception of a dollar_figure interest_deduction rehman claimed on his schedule c that is no longer at issue also listed are the amount that rehman claimed for each deduction the amount of the deduction the irs allowed and the amount at issue schedule a deductions medical and dental expenses charitable_contribution unreimbursed employee business_expenses claimed dollar_figure big_number big_number allowed -0- amount at issue dollar_figure big_number big_number 1this deduction was disallowed in full in the notice_of_deficiency the irs later conceded by stipulation that rehman was entitled to dollar_figure of the deduction as to the remaining claim of dollar_figure rehman conceded at trial that he was not entitled to the deduction schedule c business deductions except interest_expense_deduction claimed allowed amount at issue utilities meals and entertainment travel supplies legal and professional services advertising other expenses books magazines for business subscription for trading tips educational expenses business_gifts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- dollar_figure -0- big_number -0- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number rehman timely filed a petition under sec_6213 for redetermination of the deficiency we have jurisdiction under sec_6214 the issue in this case after concessions is whether rehman is entitled to any or all of the above deductions in amounts beyond those the irs allowed in the notice_of_deficiency or subsequently conceded we hold that he is not entitled to 2all section references are to the internal_revenue_code as in effect for the tax_year all rule references are to the tax_court rules_of_practice and procedure any deductions in amounts greater than the amounts the irs has already allowed in the notice_of_deficiency or has conceded findings_of_fact some of the facts have been stipulated those facts are so found at the time of filing of the petition rehman resided in long island city new york from january to may of the tax_year at issue rehman was employed as a marketing outreach representative for a company called fidelis where he had been working since about rehman’s job was to help clients especially low- income clients sign up for assistance with new york state health insurance benefits in that role rehman would visit clients or potential clients in their homes to explain how fidelis could help them get insurance and he would help new clients fill out the necessary paperwork on his workdays rehman traveled to visit clients by public transit or by taxi and he traveled by taxi to restaurants to eat lunch starting sometime before date and continuing into rehman suffered from back pain and he sought medical treatment for his back 3the parties stipulated that rehman’s employer was fidelis rehman also testified that his employer was fidelis however for some reason rehman’s form_w-2 wage and tax statement named new york state catholic health plan inc as his employer from january to rehman traveled to and stayed somewhere in las vegas nevada a trade fair for the wood-products industry took place somewhere in the same city from january to on this trip and on two subsequent trips to las vegas september to and december to rehman gambled or attended shows at night he saved some receipts from shows he attended and meals he purchased during the las vegas trips rehman left his job with fidelis in date he then began working as a self-employed securities trader4 and later created a limited_liability_company chemical technology professional llc for his securities-trading business he operated the business out of his apartment after leaving fidelis rehman continued to take taxis to restaurants to eat lunch rehman purchased office supplies for the business including a computer in august from september to rehman again visited las vegas somewhere in las vegas a trade fair for the online financial-services industry began or took place the day before he arrived on or around date rehman used the website legalzoom com to generate the forms necessary to file for limited-liability-company status for 4he had begun working as a self-employed securities trader no later than date chemical technology professional llc the dollar_figure the irs allowed as a deduction for legal and professional services is for the expense he incurred using this website from december to rehman again visited las vegas during rehman paid an organization called the online trading academy for training related to his securities-trading business the dollar_figure the irs allowed as a deduction for educational expenses is for the cost of this training at some point between date and date rehman paid a company called hubco to advertise the creation of chemical technology professional llc in local publications and hubco placed the advertisements in date on or around date rehman filed a form_1040 u s individual_income_tax_return on it he reported income and claimed deductions including the deductions summarized in the tables supra pp he also reported gains and losses from the sale of securities on or around date rehman filed a form 1040x amended u s individual_income_tax_return on which he reported gains and losses from securities sales that had not been finalized at the time he filed his form_1040 the amended_return did not report different amounts for any of the deductions in question the irs sent rehman a notice_of_deficiency determining a deficiency of dollar_figure the notice_of_deficiency did not challenge rehman’s reporting of gains and losses from the sale of securities the notice_of_deficiency indicated that rehman had earned dollar_figure in unreported interest_income but he conceded this issue at trial the notice also contained the redetermined_deductions summarized in the tables supra pp rehman timely petitioned this court for redetermination of the deficiency opinion we address some general issues before examining the deductions disallowed in the notice the taxpayer generally bears the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 73_tc_394 sec_7491 shifts the burden_of_proof to the irs with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all recordkeeping requirements and cooperates with any reasonable requests for information 116_tc_438 rehman has not demonstrated that the requirements of sec_7491 have been met therefore the burden_of_proof remains with rehman under the cohan_rule if a taxpayer establishes that a deductible expense has been incurred but cannot establish the precise amount of the deductible expense the court may estimate the amount see 39_f2d_540 2d cir in making the estimate the court bears heavily against the taxpayer who failed to more precisely substantiate the deduction see id pincite the court will not estimate a deductible expense unless the taxpayer presents a sufficient evidentiary basis on which an estimate can be made see 85_tc_731 the cohan_rule is superseded--that is estimates are not permitted--for certain types of expenses including entertainment travel and meals sec_1_274-5t temporary income_tax regs fed reg date we now evaluate each of the disallowed deductions in turn schedule a itemized_deductions a medical_expenses an individual taxpayer is permitted a deduction for expenses paid during the tax_year for medical_care of the taxpayer the taxpayer’s spouse or the taxpayer’s dependent to the extent that such expenses exceed of adjusted_gross_income sec_213 rehman introduced sufficient evidence through medical records and his own testimony to convince us that he received medical_care for back pain including a diagnosis at stand-up mri of brooklyn p c however there is nothing in the record beyond his own testimony to indicate how much he paid for that treatment or in what year he made any payments his testimony about amounts allegedly paid is implausible and unconvincing he claimed for example that he paid a doctor dollar_figure in cash for back surgery but he gave inconsistent explanations of where the back surgery was performed he failed to introduce into evidence any receipt or record of the payment for the surgery and he testified unconvincingly that he could not find such a receipt or record because the doctor had simply disappeared we are not required to find this self-serving and unsupported testimony to be sufficient to prove that rehman paid any amount for back surgery in or that the surgery even took place see 87_tc_74 65_tc_87 aff’d per curiam 540_f2d_821 5th cir rehman also testified that he paid approximately dollar_figure to a dentist for bridgework but that he did not have documents or receipts for the work because again the dentist had simply disappeared while we are persuaded that rehman had bridgework at some time in his life we do not believe his explanation for the lack of documents or receipts and we are not persuaded that he spent dollar_figure on dental care in furthermore the record does not allow us to reasonably estimate the amount of the dental expenses that rehman incurred in therefore he is not entitled to a deduction for dental expenses for see vanicek v commissioner t c pincite we hold that rehman is not entitled to any deduction for medical or dental expenses for b charitable_contributions sec_170 allows a deduction for any charitable_contribution made by a taxpayer during the taxable_year a charitable_contribution is defined as a contribution or gift to or for_the_use_of a charitable_organization sec_170 rehman claims that he made a charitable donation of dollar_figure in to a resident of india named atiqur rahman an individual is not a charitable_organization and nothing in the record shows that rahman was authorized to accept donations on behalf of a charitable_organization therefore rehman has failed to carry his burden of proving that he is entitled to a charitable-contribution deduction c unreimbursed employee business_expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business sec_162 an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is ‘appropriate and helpful’ in the taxpayer’s business but it need not be absolutely essential 383_us_687 quoting welch v helvering u s pincite whether an expense is deductible under sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 performing services as an employee qualifies as a trade_or_business thus an employee may deduct expenses that are ordinary and necessary to his or her employment see 79_tc_1 a taxpayer employee may deduct only expenses for which he or she could not have been reimbursed by an employer id pincite 24_tc_21 i commuting and travel_expenses the unreimbursed employee expense deductions rehman claimed relate to the expense of traveling to and from client sites the expense of buying lunch on the way to or from those visits and the expense of traveling to and from the restaurants at which he ate lunch some work-related transit expenses are generally nondeductible for instance expenses_incurred for a taxpayer’s daily meals and for commuting6 between the taxpayer’s residence and the taxpayer’s place of business are generally nondeductible personal expenses sec_262 see eg 389_us_299 326_us_465 54_tc_1210 aff’d per curiam 5the travel costs were the cost of taxis and metropolitan transit authority fares although rehman claimed the expenses of traveling to and from client sites and to and from lunch and the costs of lunch throughout the year we evaluate the deductibility of these expenses as unreimbursed employee business_expenses only for the period from date to date the period he was employed by fidelis 6from rehman’s testimony and brief it is not clear whether he is seeking a deduction for commuting expenses or for expenses attributable to travel away from home we consider both alternatives 435_f2d_1290 1st cir see also sec_1_162-2 sec_1_262-1 income_tax regs however there at least two situations8 in which commuting expenses may be deductible see 73_tc_766 3_tc_544 see also bogue v commissioner tcmemo_2011_164 discussing in detail the origin of and reasons behind the exceptions one exception the so-called home-office exception requires that a taxpayer’s residence be his or her principal_place_of_business see strohmaier v 7expenses incurred on transportation between two separate places of business on the other hand are deductible as ordinary and necessary business_expenses 335_f2d_496 5th cir aff’g and remanding tcmemo_1962_233 heuer v commissioner 39_tc_947 aff’d per curiam 283_f2d_865 5th cir rehman did not claim that any of the expenses he incurred were for trips between two separate places of business he did not explain whether he had multiple client visits in any one day the lack of detailed information in his testimony and the documents he submitted means that he did not meet his burden to show he is entitled to any deduction for transportation_expenses of the type considered in steinhort 8a third potential route toward deducting commuting expenses the so-called regular-work-location exception can be found in revrul_99_7 1991_1_cb_361 this exception does not derive from our precedent bogue v commissioner tcmemo_2011_164 slip op pincite it would if valid allow a taxpayer to deduct the cost of traveling between a residence and temporary work locations if the taxpayer also has a regular work location away from his or her residence revrul_99_7 supra we need not consider this purported exception because there is no evidence in the record indicating whether rehman had a regular work location away from his residence during the relevant period commissioner 113_tc_106 curphey v commissioner t c pincite it allows a deduction for commuting expenses_incurred between the taxpayer’s principal_place_of_business his or her residence and another place of business there is no evidence in the record indicating whether rehman’s residence was his principal_place_of_business when he worked for fidelis the second exception the so-called temporary-distant-worksite exception applies to expenses_incurred outside the metropolitan area of--or an unusual distance from--the taxpayer’s residence see schurer v commissioner t c pincite see also 358_us_59 observing that the exception exists in the tax court’s precedent this exception is not relevant here because all of rehman’s transportation_expenses were incurred in the new york city area rehman has the burden of proving that he is entitled to an exception in order to be able to deduct any commuting_costs he has introduced no evidence from which we could conclude that an exception applies therefore we hold that rehman is not entitled to deduct as commuting expenses any of the unreimbursed employee business_expenses he claimed traveling expenses are treated differently from commuting expenses some traveling expenses including amounts expended for meals_and_lodging may be deducted if they are incurred while the taxpayer is away from home in the pursuit of a trade_or_business sec_162 to deduct a travel expense the taxpayer must show that he or she was away from home when he or she incurred the expense the expense is reasonable and necessary and the expense was incurred in pursuit of a trade_or_business see strohmaier v commissioner t c pincite see also commissioner v flowers u s pincite interpreting a predecessor to sec_162 under the rule_of correll 389_us_299 for a taxpayer to be considered away from home within the meaning of sec_162 the taxpayer must be on a trip that requires the taxpayer to stop for sleep or a substantial period of rest see also strohmaier v commissioner t c pincite under this sec_162 framework as interpreted in correll rehman’s trips would have to be trips away from home for the corresponding expenses to be deductible but all of rehman’s trips for fidelis took place in the new york city area at no point did rehman show the client visits took place far enough away from his home or workplace that he needed to take overnight trips to get to them or to stop to take substantial periods of rest on the way to or from the visits 9this trips-away-from-home analysis from 389_us_299 is distinct from the commuting expenses analysis discussed above because there is no evidence to show that the trips took place away from home we need not consider whether the expenses were reasonable and necessary or whether they were incurred in pursuit of a trade_or_business rehman has not met his burden of proving that he is entitled to deductions for expenses_incurred for travel away from home even if these expenses did satisfy the correll test rehman would have to substantiate the expenses in order to be entitled to a deduction in addition to the requirements of sec_162 sec_274 provides that any traveling expense including meals while traveling is not deductible unless the taxpayer substantiates the amount of the expense the time and place of the travel and the business_purpose of the expendituredollar_figure because his claimed unreimbursed employee business_expenses are attributable to travel and meals consumed while traveling rehman must satisfy sec_274 to deduct them 10expenditures related to listed_property which includes passenger vehicles must also satisfy these strict substantiation requirements sec_280f we need not decide whether rehman’s taxi expenses should be classified as listed_property expenses rather than travel_expenses because the same substantiation requirements apply in either case rehman introduced into evidence a daily log containing the headings date description and amount dollar_figure for january through may the period he worked for fidelis the entries in the log are labeled either home visit or lunch for all entries labeled lunch the amount is given as dollar_figure for the entries labeled home visit the amount varies for some days it is dollar_figure for other days it is dollar_figure dollar_figure or dollar_figure for rehman’s daily log to substantiate his expenses under sec_274 the entries in the log should have been made on or near the dates of the client visits and lunches see sec_1_274-5t temporary income_tax regs fed reg date for rehman’s daily log to qualify therefore the entries would have to have been made at different dates corresponding to the dates of the client visits and lunches however it appears that rehman prepared the log in one fell swoop long after the dates in question see infra part b therefore rehman’s attempts to substantiate the deductions he claimed for travel and lunches do not meet the requirements of sec_274 11rehman also introduced into evidence what he said was a list of his clients the list however does not contain any of the information required by sec_274 ie the amount of any expenditure the time and place of any expenditure or the business_purpose of any expenditure furthermore rehman has not shown that he was ineligible for reimbursement from fidelis his employer for his transportation_expenses rehman did not claim that fidelis lacked a reimbursement policy indeed no evidence regarding fidelis’s reimbursement policy or lack thereof is in the record at all thus rehman has failed to carry his burden of proving that he was not eligible for reimbursement from his employer and thus has failed to show that he is entitled to unreimbursed employee expense business deductions of any kind thus we hold that rehman has not shown that he is entitled to a deduction for unreimbursed employee business_expenses for commuting or travel ii meals expenses although rehman is not entitled to deduct his meals expenses under the travel-away-from-home framework it is conceivable that alternatively he might be able to deduct the cost of the lunches as meals and entertainment_expenses under sec_274 expenses for lunch meetings with clients can be deductible12 business_expenses if directly related to the active_conduct of a taxpayer’s trade_or_business sec_1_274-2 income_tax regs 12that is -deductible under sec_274 but rehman ate alone he has not met his burden of showing that the lunches related to the conduct of his business at all thus the lunch expenses are nondeductible personal expenses schedule c business_expense deductions a utilities to deduct any portion of the expenses attributable to business use of a home sec_280a requires that the taxpayer use a portion of the home exclusively for business rehman claimed a deduction for the cost of utilities in his home a one- bedroom apartment he testified that he used the living room--one room out of the three rooms in his apartment--exclusively for business purposes but rehman supplied no information about the layout of his apartment that could make this assertion seem credible and he was not a credible witness we need not accept his unsupported testimony see tokarski v commissioner t c pincite since he has not shown that he used any portion of his home exclusively for business rehman may not deduct any portion of his utilities expenses b meals and entertainment in the new york city area after rehman left fidelis on his schedule c attached to his form_1040 rehman claimed a dollar_figure deduction for meals and entertainment and a dollar_figure deduction for travel a portion of each of these amounts rehman claimed was attributable to the cost of eating lunch in the new york city area to prove he incurred these costs rehman relies on the daily log referred to earlier for the period after his job with fidelis ended the entries in the log are labeled either travel or lunch for all entries labeled lunch the amount is given as dollar_figure for all entries labeled travel the amount is dollar_figure we understand from rehman’s testimony that each dollar_figure entry supposedly corresponds to a restaurant bill and that each dollar_figure entry supposedly corresponds to the taxi fare from his apartment to the restaurant and back there is no evidence that the restaurant lunches were related to rehman’s business therefore rehman has failed to satisfy his burden of proving that the taxi and restaurant expenses are ordinary and necessary business_expenses furthermore a deduction is not allowed for meals and entertainment_expenses unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and the business relationship between the taxpayer and the persons being entertained sec_274 the portions of the daily log referred to above do not contain any information about elements and the daily log therefore does not contain the information necessary to satisfy the requirements of sec_274 and although the log purports to set forth the amount and the date of each expense we are convinced the entries in the log were not made at or near the time any expenses were incurred the timing of the entries in his daily log of expenses is suspect for several reasons for example rehman initially testified that the dollar_figure lunch and dollar_figure travel_expenses recorded on his log for september and were incurred for lunches in new york but when confronted with evidence that he was in las vegas from september to he changed his testimony to say that the log entries for those dates were actually for expenses_incurred in las vegasdollar_figure however the log entries for september and were indistinguishable from those purportedly made on surrounding dates therefore we conclude that the log is not contemporaneous or reliable a noncontemporaneous log alone does 13see infra pt c for our evaluation of the deductibility of expenses_incurred on those trips not satisfy the requirements of sec_274 sec_1_274-5t temporary income_tax regs supradollar_figure accordingly we hold that rehman is not entitled to a meals-and- entertainment-expense deduction for the lunches in the new york area c travel_expenses and meals and entertainment_expenses incurred in las vegas rehman asserts that some of the schedule c travel meals and entertainment_expenses he claimed on his form_1040 are deductible expenses_incurred during three trips he took to las vegas in a taxpayer may claim a deduction for travel_expenses that are reasonable necessary and directly attributable to the taxpayer’s business sec_162 sec_1_162-2 income_tax regs if the trip is undertaken for both business and personal reasons travel_expenses are deductible only if the primary purpose of the trip is business see sec_1_162-2 income_tax regs whether the primary purpose of the trip is business or personal depends on all the facts and circumstances in particular the amount of time during the trip that the 14these log entries are largely unsupported by outside evidence rehman testified unconvincingly that the expenses listed in the log would have been substantiated with receipts but that they had been in a briefcase that was stolen in date taxpayer devoted to business and personal activities sec_1_162-2 income_tax regsdollar_figure rehman traveled to las vegas three times for he claims various conferences related to his work as a securities trader he submitted receipts for some of the expenditures made in las vegas all of the receipts are for meals entertainment or transportation he also testified that he gambled at night while in las vegas other than his own testimony there is nothing in the record to show that the primary purpose of the trip was business-related and not personal rehman introduced into evidence two announcements for trade fairs being conducted in las vegas around the time he was there--one in the wood products industry and the other in the online financial-services industry--but these notices do not prove that rehman attended the trade fairs or if he did that any expenses_incurred to attend them were ordinary and necessary to his business as a securities traderdollar_figure rehman did not meet his burden of proving that the expenditures were 15in addition to the requirements of sec_162 deducting expenses attributable to travel including meals while traveling requires the taxpayer to meet the substantiation requirements of sec_274 see supra pt c indeed the financial-services fair seems to have taken place or at least begun the day before rehman arrived in las vegas ordinary and necessary to his business we therefore hold that he is not entitled to a deduction for travel_expenses d supplies a taxpayer may deduct the cost of supplies if the cost is an ordinary_and_necessary_expense directly connected with the taxpayer’s business sec_162 sec_1_162-1 income_tax regs to support his claim for a deduction for supplies rehman introduced a list of expenses that showed the date a description and the amount he spent on various purchases however the list does not show that the expenses were related to rehman’s business as a securities trader rehman did not testify that the expenses were related to his business without further evidence of the relationship to his business rehman has failed to satisfy his burden of proving he is entitled to deduct the dollar_figure at issue for supplies e legal and professional services a taxpayer may deduct the costs of legal and professional services if the costs are ordinary and necessary and directly connected with the taxpayer’s business see sec_162 67_tc_694 legal services sec_1_162-1 income_tax regs the irs has already allowed a deduction for the dollar_figure that rehman spent generating necessary paperwork for the creation of an llc on legalzoom com rehman asserts that he also made a cash payment to a lawyer who he can no longer contact or find he has introduced no receipt invoice or bill and he did not explain what the payment was for his testimony is not credible and there is no other evidence that rehman spent any more money on legal and professional services related to his business than the dollar_figure the irs already alloweddollar_figure rehman has not met his burden_of_proof we hold that rehman is not entitled to any greater deduction for legal and professional services expenses than the dollar_figure the irs allowed f advertising a taxpayer may deduct the cost of advertising if the cost is an ordinary_and_necessary_expense directly connected with the taxpayer’s business sec_162 sec_1_162-1 income_tax regs rehman introduced into evidence a price quote from a legal services company hubco stating that dollar_figure was the price for hubco to advertise the 17rehman introduced a log containing an entry which reads harpireet singh professional services--dollar_figure rehman did not testify about the expenditure or in any way indicate what the service was he did not establish that the expenditure was ordinary and necessary to his business creation of rehman’s llc and file affidavits of publication with the new york department of state the hubco document read in part if you would like for us to complete the publishing please fill out the credit card information below sign off on the proof rehman’s signature and credit card information appear on the bottom of the page rehman also introduced a copy of a newspaper clipping and an affidavit of publication indicating that the advertisement ran from march to date he thus makes a plausible case that he incurred dollar_figure though not the full dollar_figure he claimed in advertising expenses connected with his business however there is no documentary_evidence to indicate that the expenditure took place in the tax_year at issue because the dates of publication were in not and because on cross-examination rehman evaded questions about the date he paid hubco and why he could not document the date of payment we cannot conclude that the expenditure took place in rehman has not met his burden of proving that he is entitled to a deduction for advertising for g other expenses rehman claimed a schedule c deduction for other expenses listing the following categories and amounts both in a handwritten log and on his schedule c dollar_figure for books magazines and disc on the log and books magazines for business on the schedule c dollar_figure for subscription for trading tips dollar_figure for educational expenses and dollar_figure for gift and gift card on the log and business_gifts on the schedule c regarding the first second and fourth categories we observe that rehman’s log contained entries corresponding to these categories however rehman did not testify about the expenditures he did not submit any other evidence about the expenditures such as invoices or credit card receipts the log featured nonchronological entries suggesting it was not made contemporaneously with the expenditures under these circumstances the log entries do not convince us that rehman incurred the expenses rehman has not met his burden to show he is entitled to deductions for books magazines and disc subscription for trading tips or gift gift card we now consider rehman’s claim that he is entitled to a deduction for educational expenses expenses that a taxpayer incurs in obtaining an education or in furthering the taxpayer’s education are not deductible unless they qualify under sec_162 and sec_1_162-5 sec_1_262-1 income tax regs the expenses must first qualify under the standards of sec_162 to be deductible--that is the expenses must be ordinary and necessary to the conduct of the business and if they do qualify under sec_162 then they must also meet the additional requirements applicable specifically to business-related educational expenses the irs has conceded that rehman is entitled to dollar_figure of the dollar_figure deduction he claimed for educational expenses thus the amount in dispute is dollar_figure rehman’s deduction relates to his alleged purchase of three sets of compact discs and digital video discs entitled respectively ultimate professional trader plus cd library professional trader cd dvd set days one through three and professional trader cd dvd set days four through seven rehman possessed these discs at trial however his testimony about the purchase_price of the discs was vague unclear internally inconsistent and unsupported by any corroborating receipts or other documentary_evidence we are not persuaded that rehman spent dollar_figure on educational expenses beyond the dollar_figure the irs conceded we cannot reasonably estimate any amount that he spent in excess of dollar_figure see vanicek v commissioner t c pincite we need not consider the additional requirements of the regulations because rehman has failed to satisfy his burden of proving that he is entitled under sec_162 to any amount of educational-expense deductions beyond the dollar_figure the irs allowed we have considered all other arguments the parties have made and to the extent that we have not discussed them we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
